Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 4, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  140704 & (87)(89)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 140704
                                                                     COA: 274508
                                                                     Wayne CC: 06-006502-01
  REGINALD LENOIR LEWIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to file supplemental authority is GRANTED.
  By order of June 30, 2010, the State Appellate Defender Office and Wayne County
  Prosecutor were directed to file a supplemental application and answer to the application
  for leave to appeal. On order of the Court, the supplemental application having been
  received, the application for leave to appeal the March 4, 2010 judgment of the Court of
  Appeals is again considered. It appearing to this Court that the case of People v Bryant,
  483 Mich 132 (2009), cert gtd __ US __; 130 S Ct 1685; 176 L Ed 2d 179 (2010), is
  pending before the United States Supreme Court and that the decision in that case may
  resolve an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decision in that case.

        MARILYN KELLY, J., would grant leave to appeal.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 4, 2011                    _________________________________________
         p0201                                                                  Clerk